Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 29-35, 37-41, 43-47, 51 are pending.  Claims 29-35, 37-41, 43-47, 51 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29-34, 40, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alokaili 2003/0130620 and further in view of Seddiqui et al. US2006/0149127.
For claim 29, Alokaili discloses a catheter (abstract, fig 1-6, 32, 33) comprising an elongated member of cylindrical shape comprising first (3) and second (7) lumens extending each from a distal end to a proximal portion of the elongated member; 
wherein the elongated member comprises a longitudinal wave-shaped opening (fig 20; [0030]) along the whole length of the second lumen, at least between the distal end of the elongated member and a proximal portion of the elongated member.
Alokaili does not disclose “wherein said second lumen has a non-circular cross section along the whole length of the second lumen, having a first width in a first direction and a second width in a second direction perpendicular to the first direction, said second width being smaller than the first width; said longitudinal wave- shaped opening having edges parallel to said second direction”.  Seddiqui teaches providing a non-circular lumen in an insertion tube to match the cross-section of a tool inserted therein (fig 8C; [0024]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Seddiqui into the invention of Alokaili in order to configure “wherein said second lumen has a non-circular cross section along the whole length of the second lumen, having a first width in a first direction and a second width in a second direction perpendicular to the first direction, said second width being smaller than the first width; said longitudinal wave-shaped opening having edges parallel to said second direction” because it helps to maintain rotational alignment of the inserted tool [0024].
For claim 30, Alokaili discloses the catheter of claim 29, wherein the elongated member has a circular cross section (figs 32, 33).
For claim 31, Alokaili discloses the catheter of claim 29, wherein the elongated member has a non-circular cross section (figs 1-6).
For claim 32, Alokaili discloses the catheter of claim 29, wherein the second lumen (7) has a cross section that is larger than (fig 1) the cross section of the first lumen (3).
For claim 33, Alokaili discloses the catheter of claim 29, wherein the longitudinal wave-shaped opening along the whole length of the second lumen follows a periodic pattern (fig 20).
For claim 34, Alokaili discloses the catheter of claim 29, wherein the longitudinal wave-shaped opening follows a sinusoidal pattern along the whole length of the second 
For claim 40, Alokaili discloses the catheter of claim 29, wherein the longitudinal wave-shaped opening is such that both edges of the longitudinal wave-shaped opening are in contact when the second lumen is empty (figs 4-6).
For claim 41, Alokaili discloses the catheter of claim 29, wherein the longitudinal wave-shaped opening is such that both edges of the longitudinal opening are distant by a distance smaller than the width of the second lumen when the second lumen is empty (figs 2-3).
Claims 35, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alokaili and Seddiqui as applied to claim 29 above, and further in view of Kennedy et al. 2006/0030864.
For claim 35, Alokaili does not disclose “the catheter of claim 29, wherein the elongated member comprises first and second longitudinal portions: the first longitudinal portion forming the elongated member around a part of the second lumen on both sides of the longitudinal wave-shaped opening, and being made of a first material having a first durometer; and the second longitudinal portion forming the elongated member around the first lumen and the remainder of the second lumen, and being made of a second material having a second durometer lower than the first durometer”.  Kennedy teaches constructing a sheath made of two different materials with different durometers and physical properties where the sections of the sheath are required to have different physical properties, e.g. rigidity or stiffness to improve bending or torsional stiffness (fig 60-66; [0128]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Kennedy into the invention of Alokaili in order to configure “the catheter of claim 29, wherein the elongated member comprises first and second longitudinal portions: the first longitudinal portion forming the elongated member around a part of the second lumen on both sides of the longitudinal wave-shaped opening, and being made of a first material having a first durometer; and the second longitudinal portion forming the elongated member around the first lumen and the remainder of the second lumen, and being made of a second material having a second durometer lower than the first durometer” because it helps to improve bending or torsional stiffness [0128].
For claim 37, modified Alokaili discloses a method of manufacturing a catheter according to claim 35, comprising extruding concurrently the first and second longitudinal portions of the catheter (Kennedy: [0112] describes the catheter as a coextruded shaft material).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alokaili, Seddiqui, and Kennedy as applied to claim 35 above, and further in view of Barker 2015/0231388.
For claim 38, Alokaili discloses the catheter of claim 35, wherein the first and second materials are a single material (fig 1 shows the device composed of a single material).  Alokaili does not disclose “the second durometer being obtained by mechanically treating the material to lower its durometer, including by forming cuts or holes in the material”.  Kennedy provides motivation for configuring a sheath with two different durometers (Kennedy: [0122] describes the catheter as a coextruded shaft material).  Kennedy does not teach where the lower durometer portion is due to a mechanically treated material.  Barker teaches the durometer of a material for a sheath can be lowered by mechanically cutting so as to enable the sheath to be formed from one or more rigid material so that the sheath does not kink or collapse during insertion and can also have a thinner wall thickness and therefore reduce the amount of insertion force needed to insert the sheath ([0074]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Keenan into the invention of Alokaili in order to configure “the second durometer being obtained by mechanically treating the material to lower its durometer, including by forming cuts or holes in the material” because it enables the sheath to be formed from one or more rigid material so that the sheath does not kink or .
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alokaili, Seddiqui, and Kennedy as applied to claim 35 above, and further in view of Moorehead 5,147,332.
For claim 39, Alokaili discloses the catheter of claim 35, wherein the first and second materials are a single material (fig 1 shows the device composed of a single material).  Alokaili does not disclose “the catheter of claim 35, the second durometer being obtained by chemically treating the material to lower or increase the durometer where appropriate”.  Kennedy provides motivation for configuring a sheath with two different durometers (Kennedy: [0122] describes the catheter as a coextruded shaft material).  Kennedy does not teach where the lower durometer portion is due to a mechanically treated material.  Moorehead teaches mechanical and chemical treatments to adjust durometer levels (10:38).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Moorehead into the invention of Alokaili in order to configure the second durometer being obtained by chemically treating the material to lower or increase the durometer where appropriate because it allows modification of a specific section of a catheter 10:42.
Claim 43-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alokaili and Seddiqui as applied to claim 29 above, and further in view of Tartaglia et al. 2003/0171650.
For claim 43, Alokaili does not disclose the catheter of claim 29, wherein the elongated member comprises a plurality of first lumens.  Tartaglia teaches multiple secondary lumens in the wall of a sheath which “may be used for various applications, e.g., illumination fibers, laparoscopic tools, etc.” (fig 4B; 0071]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Tartaglia into the invention of Alokaili in order to configure wherein the 
For claim 44, modified Alokaili as in claim 43 discloses the catheter of claim 29, wherein the first lumen is provided for transferring a fluid from the proximal portion of the elongated member to the distal portion of the elongated member, or reciprocally (Alokaili: [0017] describes the use of a first lumen 3 as an additional optional lumen with multiple functions including serving as a port for materials well known in the art, exemplified in other sections of the reference including fluids [0019].  Specifically, Tartaglia teaches using working lumens for fluids [0096]).
For claim 45, modified Alokaili as in claim 43 discloses the catheter of claim 29, wherein the first lumen comprises an optical fiber for transferring light from the proximal portion of the elongated member to the distal portion of the elongated member (Alokaili: [0017] describes the use of a first lumen 3 as an additional optional lumen with multiple functions including serving as a port for minimally invasive devices well known in the art.  This includes illumination provided for by optical fibers which are required for imaging in a dark environment where such catheters of the reference are used.  Specifically, Tartaglia teaches illumination optical fibers in a scope device [0004]).
For claim 46, modified Alokaili as in claim 43 discloses the catheter of claim 29, wherein the first lumen comprises an optical fiber for transferring light from the distal portion of the elongated member to the proximal portion of the elongated member (Alokaili: [0017] describes the use of a first lumen 3 as an additional optional lumen with multiple functions including serving as a port for minimally invasive devices well known in the art.  This includes imaging fibers provided for by optical fibers which are required for imaging where such catheters of the reference are used.  Specifically, Tartaglia teaches an imaging optical bundle in a scope device [0004]).
For claim 47, modified Alokaili as in claim 43 discloses the catheter of claim 29, wherein the distal end of the elongated member comprises a camera and the first lumen comprises the camera cable; or wherein the distal end of the elongated member comprises a surgical tool such as an electrosurgery tool or an ultrasound tool or a biopsy tool and the first lumen comprises at least one wire for controlling the surgical tool (Alokaili: [0017] describes the use of a first lumen 3 as an additional optional lumen with multiple functions including serving as a port for minimally invasive devices well known in the art, which also includes wires or cables.  This includes imaging fibers provided for by optical fibers which are required for imaging where such catheters of the reference are used.  Specifically, Tartaglia teaches a miniature camera at the instrument tip [0004]).
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alokaili and Seddiqui as applied to claim 29 above, and further in view of Dewaele et al. 2013/0253481.
For claim 51, Alokaili does not disclose the catheter of claim 29, “wherein the longitudinal wave-shaped opening ends in the proximal portion of the elongated member with a gap opening as wide as the second lumen”.  Dewaele teaches apertures, e.g. 13 and 14 along slits in a sheath to form “a tubular wall that can bend without kinking” (figs 3, 8; [0108]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Dewaele into the invention of Alokaili in order to configure “wherein the longitudinal wave-shaped opening ends in the proximal portion of the elongated member with a gap opening as wide as the second lumen” because it facilitates a wall that can bend without kinking [0108].
Response to Arguments
Applicant’s arguments with respect to claim(s) 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795